                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA 'r" Ij                          ([,, fS
                               Richmond Division         'pi                                   ~
                                                                             ! ! NOV-82018
COREY C. FEREBEE,
                                                                            I .          I j; s TGiCT COURl
                                                                                   lliC'IfJOj-ID. VA
       Plaintiff,
V.                                                Civil Action No. 3:18CV551-HEH

K.R. BROWN,

       Defendant.


                              MEMORANDUM OPINION
                        (Dismissing Action Without Prejudice)

       By Memorandum Order entered on August 24, 2018, the Court conditionally

docketed Plaintiffs action. At that time, the Court warned Plaintiff that he must keep the

Court informed as to his current address. On October 29, 2018, the United States Postal

Service returned an October 9, 2018 Memorandum Order to the Court marked,

"RETURN TO SENDER" and "NOT HERE." Since that date. Plaintiff has not contacted

the Court to provide a current address. Plaintiffs failure to contact the Court and provide

a current address indicates his lack of interest in prosecuting this action. See Fed. R. Civ.

P. 41(b). Accordingly, the action will be dismissed without prejudice.

       An appropriate Order shall accompany this Memorandum Opinion.


                                                       /s/
                                   HENRY E. HUDSON
Date:j4uJ?_2^                      SENIOR UNITED STATES DISTRICT JUDGE
Richmond, Virginia
